Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong (US 20190287949).

Regarding claim 1. Fig 4B of Chong discloses A display panel [0002], comprising: 
a driving substrate 110/102; 
a body portion (the portion between 165 and 102) comprising: 
a pixel definition layer 423 disposed on the driving substrate, the pixel definition layer comprising 
a plurality of opening regions (the opening regions between each 423); and 
a plurality of light-emitting units 140R/140B/140G, wherein each of the light- emitting units comprises 
a plurality of pixels 410, the pixels are disposed in the opening regions, and
at least two of the pixels 110R/110B/110G in each of the light-emitting units have different heights (see also Fig 1B: each units in 115R/155G/155B, respectively, thus having different heights); and 
a cover plate 165 [0042] disposed opposite to the driving substrate; 
wherein a transparent spacer layer (each 149 in 155B and 155G, [0026]: non-conductive and transparent) is disposed between the body portion and the cover plate, and 
the transparent spacer layer is configured to maintain a distance between the driving substrate and the cover plate to be consistent (Fig 4B).

Regarding claim 2. Chong discloses The display panel according to claim 1, wherein the body portion further comprises an insulating layer (the 149 in 155R layer) filled in the opening regions, and the insulating layer surrounds a periphery of each of the pixels (Fig 4B).

Regarding claim 3. Chong discloses The display panel according to claim 1, wherein the transparent spacer layer covers the body portion (Fig 4B).

Regarding claim 4. Chong discloses The display panel according to claim 1, wherein the transparent spacer layer comprises a plurality of spacers disposed corresponding to positions of the light-emitting units (Fig 4B).

Regarding claim 8. Chong discloses The display panel according to claim 4, wherein the transparent spacer layer is disposed on a side of the cover plate close to the body portion (Fig 4B).

Regarding claim 9. Chong discloses The display panel according to claim 1, wherein the transparent spacer layer is disposed on the body portion (Fig 4B).

Regarding claim 11. Fig 4B of Chong discloses An electronic device comprising a display panel [0002], comprising: 
a driving substrate 110/102; 
a body portion (the portion between 165 and 102) comprising: 
a pixel definition layer 423 disposed on the driving substrate, the pixel definition layer comprising 
a plurality of opening regions (the opening regions between each 423); and 
a plurality of light-emitting units 140R/140B/140G, wherein each of the light-emitting units comprises 
a plurality of pixels 410, the pixels are disposed in the opening regions, and 
at least two of the pixels in each of the light- emitting units have different heights (see also Fig 1B: each units in 115R/155G/155B, respectively, thus having different heights); and 
a cover plate 165 [0042] disposed opposite to the driving substrate; 
wherein a transparent spacer layer (each 149 in 155B and 155G, [0026]: non-conductive and transparent) is disposed between the body portion and the cover plate, and 
the transparent spacer layer is configured to maintain a distance between the driving substrate and the cover plate to be consistent (Fig 4B).

Regarding claim 12. Chong discloses The electronic device according to claim 11, wherein the body portion further comprises an insulating layer (the 149 in 155R layer) filled in the opening regions, and the insulating layer surrounds a periphery of each of the pixels (Fig 4B).

Regarding claim 13. Chong discloses The electronic device according to claim 11, wherein the transparent spacer layer covers the body portion (Fig 4B).

Regarding claim 14. Chong discloses The electronic device according to claim 11, wherein the transparent spacer layer comprises a plurality of spacers disposed corresponding to positions of the light-emitting units (Fig 4B).

Regarding claim 17. Chong discloses The electronic device according to claim 14, wherein the transparent spacer layer is disposed on a side of the cover plate close to the body portion (Fig 4B).

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (US 20210408442).

Regarding claim 19. Song discloses A method of manufacturing a display panel, comprising: 
fabricating a pixel definition layer 110 on a driving substrate 100 and patterning the pixel definition layer to form a plurality of opening regions (Fig 5); 
sequentially fabricating a first electrode 101 and a light-emitting diode 120 in the opening regions (Fig 5); 
fabricating a second electrode 102 on the light-emitting diode (Fig 5); 
fabricating a color conversion layer 3011 on a part of the second electrode to obtain a base; and 
fabricating a transparent spacer layer 1011 [0050] between the base and a cover plate 200 (Fig 4).

Allowable Subject Matter
Claims 5-7, 10, 15-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the spacers comprise a plurality of main spacers and a plurality of sub-spacers, each of the main spacers corresponds to a position of the at least one main pixel, each of the sub-spacers corresponds to a position of the at least one sub- pixel, and a height of the main spacers is greater than a height of the sub- spacers”.

Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the transparent spacer layer is made of an elastic material”.

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a height of the at least one main pixel is less than a height of the at least one sub-pixel, the spacers comprise a plurality of main spacers and a plurality of sub-spacers, each of the main spacers corresponds to a position of the at least one main pixel, each of the sub-spacers corresponds to a position of the at least one sub-pixel, and a height of the main spacers is greater than a height of the sub-spacers”.

Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the transparent spacer layer is made of an elastic material”.

Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “after the step of sequentially fabricating the first electrode and the light-emitting diode in the opening regions and before the step of fabricating the second electrode on the light-emitting diode, the method further comprises: forming an insulating layer in the opening regions of a periphery of the first electrode and the light-emitting diode”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826